Title: From John Adams to William Tudor, Sr., 27 July 1818
From: Adams, John
To: Tudor, William, Sr.




Dear Sir
Quincy July 27th. 1818

Another Author produced by Mr Otis was “The Trade and Navigation of Great Britain considered” by Joshua Gee. “A new Edition, with many interesting Notes and Additions by a Merchant” printed in 1767. This new Edition which was printed no doubt to justify the Ministry in the System they were then pursuing, could not be the Edition that Mr Otis produced in Feb.1761. The Advertisement of the Editor, informs Us that “This valuable Treatise has many Years been very Scarce, though Strongly recommended by the best Judges and Writers on Trade, and universally allowed to be, one of the Most interesting Books on that Subject.” “The Principles upon which it was written continue, with little variation.” But I am fatigued with quotations and must refer you to the Advertisement in the Book, which will Shew past a doubt that this was a Ministerial Republication. The “Feelings, the manners and Principles,” which produced the Revolution, will be exited and renovated by the Perusal of this Book as much as by that of Sir Josiah Child. I wish I could fill Sheets of Paper with quotations from its but this is impossible. If I recommend it to the Reserch, and Perusal and patient Thinking of the present Generation, it is in despair of being regarded. For who will engage in this dry, dull Study.? Yet Mr Otis laboured in it. He asserted and proved that it was only a Reinforcement of the System of Sir Josiah Child, which Gee approved in all things, and even quoted with Approbation the most Offensive Passage in his Book, the Scurrilous Reflections on Virginia and Barbadoes.
Another Writer produced by Mr Otis, was “Memoirs and Considerations, concerning the Trade and Revenues of the British Colonies in America; with Proposals for rendering those Colonies more beneficial to Great Britain.” By John Ashley Esqr. This Book is in the Same Spirit and System of Josiah Child and Joshua Gee. Mr Otis also quoted Postlethwait. But I can quote no more.
If any Man of the present Age can read these Authors and not feel his “Feelings, Manners and Principles” Shocked and insulted, I know not of what Stuff he is made. All I can Say is that I read them all in my Youth, and that I never read them without being Set on fire.
I will however transcribe one Passage from Ashley painfull as it is. In page forty One, he Says “The Laws now in being for the regulation of the Plantation Trade, viz, the 14 of Charles the Second. Chapter 11. Sect. 2. 3. 9. 10; 7 and 8 William 3. Chapter 22. Sect. 5. 8; 6. George the 2nd. Chapter 13, are very well calculated; were they put in execution as they ought to be, would in a great measure put an end to the mischiefs here complained of: If the Several Officers of the Customs would See that all Entries of Sugar, Rum and Molasses, were made conformable to the directions of those Laws; and let every Entry of Such Goods distinguish expressly, what are of British Grouth and produce, and what are of foreign Grouth and Produce; and let the whole Cargo of Sugar, Penneles, Rum, Spirits, Molasses and Syrup, be inserted at large in the Manifest and Clearances of every Ship or Vessel under Office Seal, or be liable to the same Duties and Penalties, as such Goods of foreign Growth are liable to:” “This would very much balk the Progress of those who carry on this illicit Trade, and be agreeable and advantageous to all fair Traders.—
“And to all Skippers and Masters of Boats in all the Plantations, should give some reasonable security, not to take in any such Goods of Foreign Growth from any Vessel not only duly entered at the Custom-house, in order to land the same, or put the same on Board anyother Ship or Vessel, without a Warrant or sufferance from a proper Officer.—”
But you must be fatigued with quotations, and so / is your Friend

John Adams